DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on December 30, 2020, and five Information Disclosure Statements filed on May 3, 2021, May 4, 2021, August 16, 2021, November 5, 2021, and January 27, 2022, respectively.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 16, and 20 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4.	The examiner acknowledges five Information Disclosure Statements filed on May 3, 2021, May 4, 2021, August 16, 2021, November 5, 2021, and January 27, 2022, respectively. However, it should be noted that an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). For example, the IDS filed on May 3, 2021 has 128 pages of various documents.  An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With respect to independent Claim 20, this claim recites a “computer readable storage medium storing one or more programs…” but the instant Specification does not appear to explicitly define “a computer readable storage medium,” thus it is not clear that the instant Specification would limit the “computer readable storage medium” only to statutory subject matter.  It is noted that Paragraph 0007 of the instant Specification merely states that “executable instructions for performing these functions are, optionally, included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processors” (emphasis added).  
See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  Therefore, the claims are rejected as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The applicant should note that amending independent Claim 20 to recite a “non-transitory computer readable storage medium …” would overcome this rejection (see David J. Kappos, Official Gazette Notice, “Subject Matter Eligibility of Computer Readable Media,” January 26, 2010, stating that adding “non-statutory” in order to narrow the claim to cover only statutory embodiments to avoid rejection under 35 U.S.C. § 101 would not raise the issue of new matter) (see also discussion of Specification, ¶ 0007, above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
6.	Claims 1-3, 5-9, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, US 2016/0188181 A1, published on June 30, 2016 (filed on August 3, 2012), in view of Hotelling et al. (hereinafter Hotelling), US 2006/0026521 A1, published on February 2, 2006.
	With respect to independent Claim 1, Smith teaches a method, comprising: at an electronic device with a touch-sensitive surface, a display, and one or more sensors to detect an intensity of a contact on the touch-sensitive surface (see Figs. 2, 3, 5, ¶ 0217): 
presenting a first portion of content on the display (see ¶¶ 0546-47, showing a scrollable object being presented on a display, such as a text field, image, cover art, etc.).
while presenting the first portion of the content on the display: detecting a first contact on the touch-sensitive surface; and detecting a first movement of the first contact on the touch-sensitive surface; in response to detecting the first movement of the first contact, scrolling the content to present a second portion of the content on the display in accordance with the first movement of the first contact (see ¶ 0548, showing a “classic swipe gesture to scroll through the collection” suggesting that a swipe gesture, having a first contact and a first movement, results in scrolling of the displayed content, as is well-known in the art; see also ¶¶ 0560, 0562, describing the addition of pressure dependence to   
detecting an increase in intensity of the first contact on the touch-sensitive surface during the first movement of the first contact on the touch-sensitive surface … moving the content on the display by an amount that is determined based on a characteristic intensity of the first contact … detected prior to the lift-off of the first contact (see Fig. 19, ¶¶ 0548-51, 0553, 0555-56, 0560, 0562, showing that scrolling speeds are altered based on the gesture properties, such as increase in gesture pressure).

Smith does not appear to explicitly mention “detecting a lift-off of the first contact following the first movement of the first contact on the touch-sensitive surface,” but Smith suggests that the “gesture ends at touch event 1904, with touch attributes L2, T2, and P2 (see ¶ 0549).  In addition, Smith states that “pressure-dependent display functions, may be step-wise, changing in response to changes in discrete touch states, or continuous functions of a contact pressure level” (see ¶ 0550).  Accordingly, a skilled artisan would understand that Smith recognizes a lift-off in order to determine the completion of the inputted gesture and to ensure that an intended gesture is recognized (otherwise, an incorrect gesture could be interpreted before the user is done inputting it).  
It follows that Smith would perform the display function (i.e., scrolling) in response to the inputted gesture (i.e., scroll, swipe, flick) in a manner corresponding to its properties (i.e., gesture pressure or magnitude), as recited in the claim, particularly in in response to detecting the lift-off of the first contact following the first movement of the first contact on the touch-sensitive surface.”
In addition, Smith does not appear to explicitly discuss “a characteristic speed of the first movement” although Smith discusses that “the addition of pressure dependence to already established touch gestures may facilitate user interactions with the device” (see ¶ 0560), and a skilled artisan would understand that other gestures, such as scrolling gestures based on speed of the input, could be modified to incorporate the pressure dependence as discussed above, as illustrated, for example, by the teachings of Hotelling.  
Hotelling is directed towards processing touch inputs and determining corresponding gestures (see Hotelling, Abstract).  Hotelling teaches that a user can scroll through items by adjusting the speed of the touch input (see Hotelling, ¶ 0076).  Hotelling further teaches a linear stroke (i.e., scroll, swipe, flick) where speed and direction of the stroke are determined, and the content on the screen is moved accordingly, and further suggests that the content may continue moving infinitely or may slow down according to an associated inertia/friction (see Hotelling, ¶ 0120).  Accordingly, a skilled artisan would understand that the scrolling gesture described in Smith could be explicitly modified to further include the speed-dependent scrolling feature of Hotelling, in order to allow the user to adjust the gesture during the gesture’s input in order to achieve the desired interaction with the displayed content (see Hotelling, ¶¶ 0010-11).



With respect to dependent Claim 2, Smith in view of Hotelling teaches the method of claim 1, as discussed above, and further teaches wherein the characteristic speed of the first movement is a first speed and moving the content on the display by the amount that is determined based on the characteristic intensity of the first contact and the characteristic speed of the first movement detected prior to the lift-off of the first contact includes: in accordance with a determination that the characteristic intensity is a first intensity, moving the content by a first amount; and in accordance with a determination that the characteristic intensity is a second intensity that is different from the first intensity, moving the content by a second amount that is different from the first amount (see Smith, Fig. 19, ¶ 0553; see also Hotelling, ¶ 0076 and discussion of Claim 1, above.  Smith shows an increase in scroll speed corresponding to an increase in contact pressure; a skilled artisan would understand that the amount of movement/scrolling would differ based on the contact pressure – the amount of content that would be scrolled in response to a gesture of duration T (where T = T2-T1) would depend on the intensity of the pressure (and corresponding velocity)).

With respect to dependent Claim 3, Smith in view of Hotelling teaches the method of claim 2, as discussed above, and further teaches wherein the first intensity is greater than the second intensity and the first amount of movement is greater than the second amount of movement (see Smith, Fig. 19, showing 

With respect to dependent Claim 5, Smith in view of Hotelling teaches the method of claim 2, as discussed above, and further teaches wherein moving the content on the display by the amount that is determined based on the characteristic intensity of the first contact and the characteristic speed of the first movement detected prior to the lift-off of the first contact includes setting a simulated friction based on the characteristic intensity of the first contact (see Hotelling, ¶ 0120, showing that after the scrolling gesture is inputted, the displayed content on the screen can be moved accordingly and continue moving infinitely or may slow down according to an associated inertia/friction).

With respect to dependent Claim 6, Smith in view of Hotelling teaches the method of claim 2, as discussed above, and further teaches wherein moving the content on the display by the amount that is determined based on the characteristic intensity of the first contact and the characteristic speed of the first movement detected prior to the lift-off of the first contact includes setting a simulated inertia based on the characteristic intensity of the first contact (see Hotelling, ¶ 0120, showing that after the scrolling gesture is inputted, the 

With respect to dependent Claim 7, Smith in view of Hotelling teaches the method of claim 2, as discussed above, and further teaches wherein moving the content on the display by the amount that is determined based on the characteristic intensity of the first contact and the characteristic speed of the first movement detected prior to the lift-off of the first contact includes setting an initial speed of movement for moving the content based on the characteristic intensity of the first contact (see discussion of Claim 1, above, showing that Smith alters a well-known scrolling gesture – a well-known scrolling gesture could be based on initial speed of movement, as illustrated by Hotelling; in addition, Smith teaches that the increase in pressure results in increase in scrolling speed, thus suggesting that an initial speed would be adjusted according to the increase in pressure).

With respect to dependent Claim 8, Smith in view of Hotelling teaches the method of claim 1, as discussed above, and further teaches wherein moving the content on the display by the amount that is determined based on the characteristic intensity of the first contact and the characteristic speed of the first movement detected prior to the lift-off of the first contact includes: determining an initial speed for continued scrolling after the lift-off of the first contact based on the characteristic intensity of the first contact and the characteristic speed of the first movement detected prior to the lift-off of the first contact; and continuing the scrolling of the content after the lift-off of the first contact with the initial speed determined based on the characteristic intensity of the first contact and the characteristic speed of the first movement detected prior to the lift-off of the first contact (see discussion of Claim 1, above, particularly Hotelling, ¶ 0120).

With respect to dependent Claim 9, Smith in view of Hotelling teaches the method of claim 1, as discussed above, and further teaches in response to detecting the increase in intensity of the first contact on the touch-sensitive surface, dynamically applying a visual effect on the first portion of content on the display in accordance with a current intensity of the first contact on the touch-sensitive surface (see Smith, ¶ 0547, showing that the display properties may be altered by the gesture, including the scroll speeds of scrollable objects – a skilled artisan would understand that an object being scrolled would be rendered differently based on the scroll speed corresponding to the input).


With respect to Claims 16-18 and 20, these claims reflect an electronic device and a computer readable storage medium comprising steps and/or features recited in Claims 1-3, respectively, and are thus rejected along the same rationale as those claims, above.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hotelling, and further in view of Rowley et al. (hereinafter Rowley), US 8,713,471 B1, issued on April 29, 2014.
	With respect to dependent Claim 10, Smith in view of Hotelling teaches the method of claim 1, as discussed above, although Smith and Hotelling do not appear to explicitly illustrate a scroll bar, thus Smith in view of Hotelling does not appear to explicitly suggest presenting a scroll bar on the display, wherein the scroll bar includes a scroll position indicator that indicates a respective position of a currently displayed portion of the content in the content; and presenting a scroll enhancement indicator concurrently with the scroll position indicator, wherein an appearance of the scroll enhancement indicator varies dynamically with a current intensity of the first contact on the touch-sensitive surface.  However, a skilled artisan would understand that scrollable content discussed in Smith and Hotelling could be displayed along with a scroll bar, in order to assist the user in navigating content that spans more than a single display page, and that such scroll bar would include a dynamic scroll position corresponding to the movement of the document, and would further understand that such scroll bar could be modified in order to provide feedback for the user’s inputted gestures, as suggested, for example, by the teachings of Rowley.
	Rowley is directed towards providing an intelligent visual scrollbar position indicator (see Rowley, Abstract).  Rowley recognizes that a scrollbar can be modified to include a visual data position indicator (see Rowley, col. 2, lines 30-59), and further teaches that the scrollbar position indicator is adjusted according to the speed of scrolling in order to ensure that the user is easily absorbing the displayed data (see col. 

	With respect to dependent Claim 11, Smith in view of Hotelling and Rowley teaches the method of claim 10, as discussed above, and further suggests while moving the content on the display by the amount that is determined based on the characteristic intensity of the first contact and the characteristic speed of the first movement detected prior to the lift-off of the first contact, dynamically changing the appearance of the scroll enhancement indicator in accordance with a current scrolling speed (see Rowley, Fig. 3; see discussion of Claim 10, above).


8.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hotelling, and further in view of DaCosta et al. (hereinafter DaCosta), US 2005/0110769 A1, published on May 26, 2005.
With respect to dependent Claim 12, Smith in view of Hotelling teaches the method of claim 1, as discussed above, although Smith and Hotelling do not appear to explicitly discuss applying an intensity filter.  Thus, Smith in view of Hotelling does not appear to explicitly suggest applying an intensity filter to an intensity profile of the first contact, wherein the intensity filter shifts the intensity profile by a first time shift past the lift-off of the first contact; and determining an initial speed for moving the content on the display after the lift-off of the first contact based on a selected intensity value on the filtered intensity profile, but a skilled artisan would understand that an intensity filter could be implemented in order to ensure that user’s inputs are correctly interpreted, as illustrated by the teachings of DaCosta.
DaCosta id directed towards adaptive interpretation of input from a touch-sensitive input device based on parameters, such as pressure and/or speed, supplied by the input device (see DaCosta, Abstract).  DaCosta teaches applying a filter to the input in order to determine the type of gesture and/or whether the gesture is intentional, in order to properly process the gesture (see DaCosta, Fig. 3).  In addition, DaCosta teaches adaptive threshold in order to accommodate specific users and/or to ensure that initial gestures are processed correctly (see DaCosta, ¶ 0032).  Accordingly, the teachings of Smith and Hotelling could be modified to include the application of an intensity filter, as suggested by DaCosta, in order to ensure that the inputted gestures were processed according to the user’s intent (see DaCosta, ¶¶ 0005-06).

With respect to dependent Claim 13, Smith in view of Hotelling teaches the method of claim 1, as discussed above, although Smith and Hotelling do not appear to explicitly discuss applying a speed filter, but similarly to discussion of Claim 12, above, the teachings of DaCosta can be relied upon for an explicit suggestion of applying a speed filter to a speed profile of the first contact, wherein the speed filter shifts the speed profile by a second time shift past the lift-off of the first contact; determining an initial speed for moving the content on the display after the lift-off of the first contact based on a selected speed value on the shifted speed profile; and moving the content on the display with the determined initial speed after the lift-off of the first contact (see discussion of Claim 12, above).
 
With respect to dependent Claim 14, Smith in view of Hotelling teaches the method of claim 1, as discussed above, and while Smith in view of Hotelling does not appear to explicitly illustrate prior to detecting the first movement of the first contact, detecting an earlier increase in intensity of the first contact while the first contact remains stationary on the touch-sensitive surface, a skilled artisan would understand that similar gesture processing as discussed in Claim 12 above, with respect to the teachings of DaCosta, could be applied to this limitation (see DaCosta, Fig. 3, discussing pressure threshold determination and whether the user was previously touching; see also discussion of Claim 12, above).

With respect to dependent Claim 15, Smith in view of Hotelling and DaCosta teaches the method of claim 14, as discussed above, and further teaches wherein: detecting the earlier increase in intensity of the first contact includes detecting the earlier increase in intensity of the first contact above a first intensity threshold while a focus selector is located on a first user interface element on the display, and the method includes performing a predefined operation associated with the first user interface element in response to detecting the earlier increase in intensity of the first contact above the first intensity threshold while the focus selector is located on the first user interface element on the display (see discussion of Claim 14, above – a skilled artisan 


Allowable Subject Matter
9.	Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 (and similarly, Claim 19) incorporates the limitations of Claims 1 and 2, and thus requires the same characteristic speed of the first movement when determining the first or second intensity – Smith appears to suggest that higher contact pressure results in a higher scroll speed (thus higher scroll amount), and there does not seem to be any suggestion of “wherein the first intensity is less than the second intensity and the first amount of movement is greater than the second amount of movement” as required by Claim 4.  Hotelling also does not appear to suggest this limitation as Hotelling would require different speeds of input in order to suggest different scroll amounts regardless of the input pressure. 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179